DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 12/8/2021. Claims 1, 3-8, 10-15, and 17-20 has been examined and are pending.

				Response to Amendment
The amendment filed on 12/8/2021 cancelled claim 2, 9, 16.  No Claims were previously cancelled. No new claims are added. Claim 1, 8, 15 has been amended.  Therefore, claims 1, 3-8, 10-15, and 17-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 12/8/2021 are sufficient to overcome the 112 rejections, set forth in the previous office action.  Therefore, Examiner withdraws rejections on claims 1, 3-8, 10-15, and 17-20 under 35U.S.C.112.  


Response to Arguments
Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.


Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Si reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to the combined teachings of Si’s disclosure to support the rejection moots Applicant's argument with respect to claim 1, 8, 15.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.


This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter, Yang, US 2015/0161140), in view of Brock at al. (hereinafter, Brock, US 2015/0074833), further in view of Tormasov et al. (hereinafter, Tormasov, US 2019/0158274), further in view of Lund et al. (hereinafter, Lund, US 2017/0221029), and further in view of Si et al. (hereinafter, Si, US 2012/0215773).

As per claim 1, 8, 15, Yang discloses a computing system, a method, and a non-transitory computer readable medium ([0021]), comprising: 
a storage device ([0021, 0048]); and  
5a processor ([0011]) configured to
crawling a plurality of websites, capturing historical user-generated content posted to the plurality of websites ([0006, analyzing a history UGC posted by an account in a UGC website system]), and storing the historical user-generated content in a storage device ([0051, At block 201, a UGC website system analyzes history UGCs posted by each account to obtain a quality score of each history UGC]);



determining an originality value of the new user-generated content based on whether a copy of the new user-generated content has already been posted on another website, wherein the determination is made based on a comparison of the new user-generated content to other user-generated content stored on the plurality of websites and included in the crawled historical user-generated content stored in the storage device;
Si teaches ([0047, A user content item can additionally be evaluated based upon its originality. For example, a question posted to a Q&A website may be compared to other questions posted to the website or an answer posted to a Q&A website may be
compared to other answers to the same or a similar question. In some implementations, the originality of a content item can be based, in part, on a comparison with other content items contributed by the same user. For example, a user posting a same message (e.g., spam) across multiple topics of a Q&A website may be discovered by examining the originality across all of the content provided by that user. The originality
score, in Some implementations, is measured through, e.g., the BLEU (Bilingual Evaluation Understudy) scoring method. In some implementations, the post analyzer 128 as described in FIG. 1 applies quality scores to user-generated content items, 0005, The user interactions can correspond to user-generated content on at least one of a question answering web site, a bulletin board web site, a blog, or a social net
working web site. The weighting factor can include a combination of multiple quality factors, and quality factors can include a relevance of a content item by one user to an associated prior content item by another user, an originality of a content item relative to 
Each user-generated content item can be evaluated to determine a quality score. The quality score may be based upon a number of factors, e.g., the relevance of the content item, the originality of the content item…., 0049. A weighting factor representing the quality of the interaction is assigned to the interaction at 406. Quality scores
related to the aforementioned factors of relevance, coverage, and originality, and/or other factors (e.g., timeliness of contribution, multimedia inclusion, rich media inclusion, etc.) can be individually weighted and combined to generate a single overall quality score for the content item. The quality score, in Some examples, is a numeric rating (e.g., a value between 1 and 10 or 1 and 100, etc.) or a category rating (e.g., positive, neutral, or negative)]).



However, Yang and Si do not explicitly disclose,
log a user into a host platform, where a user device of the user is connected to the host platform via a computer network;
•	identifying new user-generated content that is added to a predefined interactive content section of a live web page hosted by the host platform by the user via the user device while the user is logged into the host platform.
Brock teaches ([0090] In some embodiments, whenever new controlled content is provided, processes 202-206 are performed.  ….For example, an email may be sent to the user indicating that new matches have been found, and a link to the web interface provided in the email message.  In some embodiments, 214 is performed each time a user logs into the content monitoring system.  In some embodiments, 208-213 are performed when a user logs into the content monitoring system, either automatically, or after a user selects an "update results" or "search" button upon logging in, 0059, For example, if the controlled content is specified as all content contributed by a particular user on eBay, then when the user contributes new content to eBay, that content is automatically acquired or acquired at configured times or time intervals]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Si by including logging a user into a host platform and determining originality, as taught by Brock, in order to track, monitor the new user generated content. 

However, Yang and Si and Brock do not explicitly disclose
generating a blockchain transaction comprising an identifier of the new user-generated content and information associated with the determined originality value of the new user-generated content.
updating a blockchain ledger with the generated blockchain transaction.

Tormasov teaches ([0014, In one aspect, a hash of the received one or more hashes associated with the media content is associated with features identified by analyzing 
feature recognition algorithms of a feature recognition module 208 prior to the hash generation step in order to identify and/or select one or more features which may be used to generate a hash or hashes associated with the media recording, 0043, For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger.  In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.  In step 503, the calculated at least one hash is compared to one or more hashes stored in the distribution ledger, which comprises a plurality of linked data blocks containing hashes associated with media recordings and/or media streams.  In step 504, the authenticity or integrity of the media recording or media stream may then be determined based upon the results of this comparison.  For example in some cases a media content may be deemed to be authentic when the at least one calculated hash is identical to at least one hash stored in the distributed ledger, 0038, Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Si and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 

However, Yang and Si and Brock and Tormasov do not explicitly disclose, 
generating a blockchain transaction comprising an identifier of the user,
Lund teaches ([0041, When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records one or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content.  The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger.  Users can thus share content with other subscribers using a similar process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the newly created “user generated content” of Yang and Si and Brock and Tormasov by including a user identifier in 

As per claim 3, 10, 17, Yang further discloses,
wherein the new user-generated content comprises one or more of image content, text content, and video content which has been added within a predetermined area of the webpage ([0098, At block 503, a text similarity degree between the newly posted UGCs is calculated.  For UGCs having a text similarity degree higher than a predefined threshold, a UGC which is posted later is removed, or, a UGC which is posted earlier is reserved]).  


As per claim 4, 11, 18, Yang further discloses, wherein the processor is further configured to 
determine computing resources that were consumed by the user device when creating the new user-generated content ([0102, the UGC website system may be a microblog system, a social network service (SNS) system, a social forum system, a knowledge sharing system, etc. Hereinafter, the microblog system is taken as an example to describe an implementation of the present disclosure, 0105, At block 611, original microblogs posted by each account within a certain period (e.g., last two months) are obtained]), and 


store information about the determined computing resources consumed within the blockchain transaction.  
Tormasov teaches ([0014, In one aspect, a hash of the received one or more hashes associated with the media content is associated with features identified by analyzing the media content using one or more machine learning algorithms, 0039,  Optionally, the individual media recording or demuxed data may be subjected to one or more feature recognition algorithms of a feature recognition module 208 prior to the hash generation step in order to identify and/or select one or more features which may be used to generate a hash or hashes associated with the media recording, 0043, For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger.  In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.  In step 503, the calculated at least one hash is compared to one or more hashes stored in the distribution ledger, which comprises a plurality of linked data blocks containing hashes associated with media recordings and/or media streams.  In step 504, the authenticity or integrity of the media recording or media stream may then be determined based upon the results of this comparison.  For example in some cases a media content may be deemed to be authentic when the at least one calculated hash is identical to at least one hash stored in the distributed ledger]).



As per claim 5, 12, 19, Yang further discloses,
25wherein the processor is further configured to identify traffic to the web page including the new user-generated content ([0062, For example, in block 212, after the quality score of each original UGC and the correlation degree between the original UGC and each category are calculated, it is possible to multiply the quality score of the original UGC by the correlation degree between the original UGC and each category to obtain a reliability degree of the original UGC in each category.  The reliability degree is a derived parameter which may be used as a basis for determining the hot account, 0064, In addition, block 215 further includes: for each account, after it is determined that the average quality score of the account is higher than the predefined average quality score threshold and the average correlation degree between the account and the category that the account belongs to is higher than the predefined average correlation degree threshold, it is further determined whether the average reliability degree of the account in the category is higher than a predefined average reliability degree threshold.  If yes, the account is determined as a hot account, 0066, At block 202, after receiving a UGC newly posted by a hot account, the UGC website system calculates a quality score of 

However, Yang and Brock do not explicitly disclose update the blockchain within a blockchain transaction that includes information about the identified traffic.  
Tormasov teaches ([0043,  In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0038, Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the created “user generated content” of Yang and Si and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 

As per claim 6, 13, 20, Yang further discloses,
30wherein the processor is further configured to identify a change in reputation of a user 28Docket No.: A17.009 associated with the user device that posted the new user-generated content ([0064, for each account, after it is determined that the average quality score of the account is higher than the predefined average quality score threshold and the average correlation degree between the account and the category that the account belongs to is higher than 

However, Yang and Si and Brock do not explicitly disclose update the blockchain transaction that includes information about the change in reputation of the user. 
Tormasov teaches ([0033, Individual data blocks may also include a timestamp or other content useful for authenticating media (e.g., location data, or a cryptographic key 
and/or other information associated with a given user, company, group or other entity), 0043, In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0034, In one aspect, multiple hashes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the created “user generated content” of Yang and Si and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 

As per claim 7, 14, Yang further discloses; however, Yang and Si and Brock do not explicitly disclose wherein the blockchain transaction further comprises 5a digital token stored in the storage device and transferred from the host platform to an account of the user based on the new user-generated content to the web page.
Tormasov teaches ([0043, For example a media content to be authenticated may be uploaded to a website or received by a client capable of accessing hashes stored in a digital ledger, e.g., a blockchain-based digital ledger.  In step 502, at least one hash associated with the media recording or media stream to be authenticated may then be calculated.  In step 503, the calculated at least one hash is compared to one or more hashes stored in the distribution ledger, which comprises a plurality of linked data blocks containing hashes associated with media recordings and/or media streams.  In  In some aspects, the received media recording or media stream is determined to be authentic based upon a comparison of a plurality of hashes.  For example, a plurality of hashes may be calculated at different points in time within the media recording or media stream to be analyzed, or for different components of the media recording or media stream (e.g., for a video and/or/for the audio track) and then compared against corresponding hashes in the digital ledger, e.g., the blockchain, to improve confidence that the determination is an accurate assessment, 0038, Once a hash 102 is generated, it may then be sent via a network 105 to a local or remote data center 106, server, or other client capable of generating data blocks that may be appended to a distribution ledger 110, e.g., a blockchain based digital distributed ledger. As illustrated by FIG. 1, in this example the hash is received by a data center 106 which is communicatively linked to a distributed ledger 107 maintained by a network comprising a second data center 106, a physical or virtual server 108, and a client 109. Some or all of these other entities may be operated or controlled by the maintainer of the distributed ledger. In other aspects, one or more connected entities (e.g., clients) may be controlled or operated by the public, 0034, In one aspect, multiple hashes may be generated for a given media recording or media stream by generating a hash at repeating time intervals (e.g., every 1, 10, 30 or 60 minutes).  In some instances, an even shorter interval (e.g., 0.5, 1, or 30 seconds) may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the created “user generated content” of Yang and Si and Brock by including a blockchain entry and a data block of the user-generated content, as taught by Tormasov, in order to track, manage, and secure the exchange of digital assets. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.